



Exhibit 10.1


MATTHEWS INTERNATIONAL CORPORATION


AMENDED AND RESTATED 2014 DIRECTOR FEE PLAN


SECTION 1


Purposes; Reservation of Shares


(a)Purposes. The purposes of the Amended and Restated 2014 Director Fee Plan
(the "Plan") are:
(1)
to provide each Director of Matthews International Corporation (the
"Corporation"), who is not also an employee of the Corporation or any of its
Subsidiaries ("Director"), with the payment of (i) an annual retainer fee
(ii) in the case of a Director who serves as Chairman of the Board (the "NE
Chairperson") or serves as the lead director of the Board (the "Lead Director"),
an additional annual retainer fee, (iii) an annual retainer fee for each
Committee chairperson and to any Lead Director, in each case, for future
services to be performed by such Director (collectively, "Director Fees") as a
member of the Board of Directors of the Corporation (the "Board");

(2)
to provide payment to each Director (except the NE Chairperson shall only be
entitled to Board and Shareholders’ Meeting Fees) for the following
(collectively, the “Meeting Fees”): (i) fees if any, paid for attendance at
meetings of the Board or Committees of the Board; and (ii) fees, if any, paid to
a Director for attendance at the Annual Meeting;

(3)
to increase the identification of interests between the Directors and the
shareholders of the Corporation by permitting (i) the Nominating and Corporate
Governance Committee of the Board or a Stock Compensation Subcommittee of the
Committee (the "Subcommittee") to award restricted stock (“RSA”), restricted
stock units (“RSU”), nonstatutory stock options and/or stock appreciation rights
to each Director on the fifteenth (15th) business day after the annual
shareholders' meeting of the Corporation, and

(4)
to allow Directors to elect to (i) receive payment of certain fees in shares of
Class A Common Stock, par value $1.00 per share of the Corporation (the “Common
Stock”), (ii) defer receipt of certain fees and awards into a deferred stock
account as deferred stock units (“DSU”), and (iii) reinvest dividends payable
under this Plan instead of receiving cash.

For purposes of the Plan, the term "Subsidiary" means any corporation,
partnership, limited liability company, joint venture, trust or estate in an
unbroken chain beginning with the Corporation, if each of the entities other
than the last entity in the unbroken chain owns equity possessing fifty percent
(50%) or more of the total combined voting power of all classes of equity in one
of the other entities in the chain. As used hereinafter, the term "Committee"
shall mean either the Nominating and Corporate Governance Committee or the
Subcommittee, if the Subcommittee is authorized by the Board to act under this
Plan; provided, however, that the members of the Committee must be composed
solely of two or more "non-employee directors" in accordance with Rule 16b-3(d)
under the 1934 Act. The term “Annual Meeting” shall refer to the annual
shareholders’ meeting of the Corporation.
(b)
Reservation of Shares. Except as otherwise provided in this Section 1(b), the
aggregate number of shares of Common Stock which may be issued under the Plan or
credited (in DSUs) to deferred stock compensation accounts for subsequent
issuance under the Plan is limited to one hundred fifty thousand (150,000)
shares, subject to adjustment and substitution as set forth in Section 14



1

--------------------------------------------------------------------------------





hereof. Shares issued under the Plan may be authorized but unissued shares or
shares previously issued and thereafter acquired by the Corporation or partly
each, as shall be determined from time to time by the Board. If any stock
option, RSU or stock appreciation right granted under the Plan is cancelled by
mutual consent, forfeited, or terminates or expires for any reason without
having been exercised in full, or if any RSAs under the Plan are forfeited, the
number of shares subject thereto, in the case of stock options, RSUs or stock
appreciation rights, or the number of shares forfeited, in the case of RSAs,
shall again be available for all purposes of the Plan. All shares of Common
Stock covered by a stock appreciation right or RSU, to the extent it is
exercised or vests, as applicable, and shares of Common Stock are actually
issued upon exercise or vesting of the right, shall be counted, regardless of
the number of shares used to settle the stock appreciation right upon exercise.




SECTION 2


Eligibility


Any non-employee Director of the Corporation who is separately compensated in
the form of Director Fees or Meeting Fees for services on the Board shall be
eligible to participate in the Plan.




SECTION 3


Payment of Director Fees


(a)Director Fee Payment. Subject to the provisions of Section 3(b) hereof, on
the fifteenth (15th) business day following the Annual Meeting (or the election
or re-election to a committee chair or lead director position if such election
is not made at the time of the Annual Meeting) (each such date of payment
referred to as a "Regular Payment Date"), each Director as of that date shall
receive payment of Director Fees by:
(1)
the payment to (i) the Director of cash of seventy five thousand dollars
($75,000) (ii) in the case of the NE Chairperson, an additional one hundred
thousand dollars ($100,000), (iii) any chairperson of a Committee of cash of
seven thousand five hundred dollars ($7,500) (or $12,000 in the case of the
Audit Committee chairperson and $10,000 in the case of the Compensation
Committee Chairperson) (or such other amounts determined by the Board or by any
committee of the Board which the Board authorizes to determine such amounts)
(collectively, the "Director Fee Amount"); or



(2)
the issuance to the Director of a number of whole shares of Common Stock equal
to the Director Fee Amount divided by the Fair Market Value of one share of the
Common Stock, as defined in Section 17 hereof, on such Payment Date (rounded
upward to the next whole share).

Subject to the provisions of Section 3(b) hereof, each Director who first
becomes a Director after a Regular Payment Date and before the next Annual
Meeting shall, on the fifteenth (15th) business day following his or her
election as a Director (the "Interim Payment Date", and collectively with any
Regular Payment Date, a “Payment Date”), receive payment of a pro-rata portion
of the Director Fee Amount (in cash or in shares of Common Stock, as the case
may be), equal to the applicable Director Fee Amount multiplied by a fraction,
the numerator of which shall be the number of Board meetings scheduled between
the date of such


2

--------------------------------------------------------------------------------





Director's election and the date of the next Annual Meeting (excluding any
Directors' meeting on the date of such Annual Meeting), and the denominator of
which shall be the total number of Board meetings (actual and scheduled) between
the date of the last Annual Meeting (including any Board meeting on the date of
such Annual Meeting) and the date of the next Annual Meeting (excluding any
Directors' meeting on the date of such Annual Meeting).
(b)Stock Election. The Committee shall determine by November 30 of each year
whether Director Fees in the following calendar year will be paid in cash or in
shares of Common Stock, with the default election being the payment of Directors
Fees in shares of Common Stock. Notwithstanding the foregoing, if the Director
Fees are to be paid in cash, a Director may elect to receive payment of the
Director Fees in shares (a "Stock Election"). A Stock Election shall be made by
filing a notice of election with the Secretary of the Corporation in the form
prescribed by the Corporation (each, a "Notice of Election"). Once made, a Stock
Election shall be effective on January 1 of the year following the date on which
the Notice of Election is filed; provided, however, Stock Elections shall be
effective on the date on which the Notice of Election is filed with respect to
Director Fees payable after the time of a person's initial election to the
office of Director, or any subsequent re-election if immediately prior thereto
such person was not serving as a Director, provided the Director files such
Notice of Election within ten (10) business days subsequent to being elected or
re-elected as a Director. A Stock Election shall apply to all Director Fees
otherwise payable while such election is effective. A Director may terminate a
current Stock Election and receive current payment of Director Fees in cash
(where the Committee has elected to pay Director Fees in cash) by filing a
notice of termination with the Secretary of the Corporation in the form
prescribed by the Corporation (each, a "Notice of Termination"), which shall be
effective on January 1 of the year following the date on which a Notice of
Termination is filed.
(c)    Evidence of Shares. As of the date on which the Director Fees are payable
in shares of Common Stock pursuant to Section 3(a) or 3(b) hereof, (i) the
Corporation, at its sole discretion, shall either issue share certificates to
the Director for any shares of Common Stock received under the Plan or cause
such shares to be registered in the name of the Director on any book-entry
registration maintained by the Corporation or its transfer agent, and (ii) the
Director shall be a shareholder of the Corporation with respect to any such
shares of Common Stock so issued.
(d)    Deferral Election. Notwithstanding the foregoing provisions of this
Section, each Director may elect to defer the receipt of Director Fees in
accordance with the procedures set forth in Section 5.




SECTION 4


Payment of Meeting Fees


(a)    Current Cash Payment. Subject to the provisions of Section 5 hereof, each
Director shall receive payment of Meeting Fees in cash in the following amounts
(or such other amounts determined by the Board or by any committee of the Board
which the Board authorizes to determine such amounts), except that the NE
Chairperson shall only be entitled to Board Meeting Fees and Shareholder's
Meeting Fees, if any:
Board Meeting Fees:
None
Committee Meeting Fees:
None
Special Committee Meeting Fees:
Shareholders' Meeting Fees:
$1,500 per day of service
None

Except as set forth in Section 5 hereof, payment of Meeting Fees, if any, shall
be paid within ten (10) business days following the meeting with respect to
which such fees are payable. The amount and time of payment of Meeting Fees may
be changed from time to time by the Board in its sole discretion through a duly
adopted Board resolution.
(c)
Deferral Election. Notwithstanding the foregoing provisions of this Section,
each Director may elect to defer the receipt of Meeting Fees in accordance with
the procedures set forth in Section 5.





SECTION 5


Deferral Elections


3

--------------------------------------------------------------------------------







(a)    Deferred Payment of Director Fees and Meeting Fees. Regardless of whether
Director Fees or Meeting Fees are scheduled to be paid in cash or shares of
Common Stock, each Director may elect to defer the receipt of Director Fees,
Meeting Fees and/or RSAs granted pursuant to Section 12, as provided under this
Section 5 (a “Deferral Election”).
(b)    Election Procedures. A Deferral Election may be made by timely filing a
Notice of Election with the Secretary of the Corporation in the form prescribed
by the Corporation, subject to the following terms and conditions:
(1)
A Deferral Election shall be effective only if made on or prior to December 31st
of the calendar year immediately preceding the beginning of the calendar year to
which the Deferral Election relates (or such other date as may be established by
the Committee to the extent consistent with Section 409A);

(2)
Deferral Elections are entirely voluntary and shall be irrevocable once made;
provided, however, the Committee, in its sole discretion, may permit a Deferral
Election to be changed at any time prior to the last permissible date for making
a Deferral Election;

(3)
A Deferral Election shall apply to all Director Fees and/or RSAs earned and
payable in each calendar year while such Deferral Election remains effective,
and to all Meeting Fees paid or payable for meetings held in each calendar year
while such Deferral Election remains effective;

(4)
A Notice of Election shall, to the extent permitted by the Committee, allow a
Director to select whether any dividends or distributions payable with respect
to the Director’s DSUs shall be paid currently in cash (or other property, as
applicable) or otherwise credited in additional DSUs to the Director’s Account
(the “Dividend Election”).

(c)    Elections for New Plan Participants. A Director who first becomes
eligible to participate in the Plan may, to the extent permitted by the
Committee, file a Deferral Election (the “Initial Election”) at any time on or
before the 10th business day following the date on which the Director initially
becomes eligible to participate in the Plan. Any such Initial Election shall
only apply to fees and awards earned and payable for services rendered after the
date on which the Deferral Election is delivered to the Corporation.
Accordingly, an Initial Election shall apply to all Director Fees or RSAs earned
and payable subsequent to the date the Initial Election is delivered to the
Corporation, and to all Meeting Fees earned and payable for meetings held
following the date the Initial Election is delivered to the Corporation.
(d)    Termination/Modification of Deferral Elections. Unless otherwise
specifically provided in a Notice of Election, a Deferral Election shall remain
in effect for future calendar years unless and until such election is timely
revoked. A Director may increase, decrease, terminate or recommence a Deferral
Election by filing a new Deferral Election on or prior to the last date for
filing a Deferral Election for the next calendar year. A new Deferral Election
shall be effective January 1st of the calendar year following the date on which
the election is filed with the Corporation.






4

--------------------------------------------------------------------------------





SECTION 6


Deferred Stock Compensation Account


(a)    General. The amount of any Director Fees, RSAs or Meeting Fees elected to
be deferred in accordance with a Deferral Election for a calendar year shall be
credited, in the form of shares of DSUs, to a deferred stock compensation
account maintained by the Corporation in the name of the Director (an
"Account"). On each Payment Date that a Deferral Election is effective for a
Director or on which DSUs are to be credited pursuant to a Deferral Election,
the Director's Account(s) shall be credited on the Payment Date with the number
of DSUs (including fractional shares to at least two decimal places) (i) equal
to that number of shares of Common Stock that otherwise would have been payable
to the Director on such Payment Date where the Director Fees had been payable to
the Director in shares of Common Stock, (ii) equal to the aggregate amount of
all Director Fees and/or Meeting Fees subject to such Deferral Election
otherwise payable during such calendar year to such Director in cash divided by
the Fair Market Value of one share of the Common Stock, as defined in Section 17
hereof, on such Payment Date, and/or (iii) equivalent to the number of shares of
restricted stock granted. DSUs shall represent the right to receive an
equivalent number of shares of Common Stock upon the terms and conditions
outlined in this Section. No interest or other amount shall be paid or credited
to a Director notwithstanding that Director Fees and/or Meeting Fees which
otherwise would have been payable under the Plan are not reflected as DSUs until
the Payment Date. A separate Account shall be maintained for each amount of
deferred Director Fees, Meeting Fees or RSAs for which a Director has elected a
different payment option or as otherwise determined by the Committee. Separate
Accounts shall be maintained for deferred Director Fees, Meeting Fees and/or
RSAs under the Plan as opposed to those deferred, if any, under the 1994
Director Fee Plan, as amended.
The Account of a Director shall be charged on the date of distribution with any
distribution of DSUs made to the Director from such Account pursuant to Section
6(b) hereof.
(b)    Dividend Equivalent Rights. If a dividend be declared on the
Corporation’s Common Stock in cash or property other than Common Stock at a time
when DSUs are outstanding in an Account, then on the date of such payment of the
dividend the Corporation shall, based on each Director’s Dividend Election in
effect at the time, either (i) pay directly to the Director an amount in cash or
property other than Common Stock, as the case may be, or (ii) increase the
number of DSUs credited to the Director’s Account by an amount, determined in
accordance with the following formula, rounded down to the nearest whole share:
X =((A x B)/C)-D, where
X = the additional number of DSUs to be credited to the Account, or paid in
cash, based on the Director’s Dividend Election then in effect;
A = the number of DSUs in the Director’s Account;
B = the per share amount of the dividend;
C = the average of the high and low per share selling prices of the
Corporation’s Common Stock on the payment date of such dividend;
D = the taxes, if any, required to be withheld on such amount, including but not
limited to any taxes required to be withheld due to the characterization of such
amounts as wages or compensation.
(c)    Manner of Payment of Account. The DSUs held in a Director's Account will
be paid in shares of Common Stock to the Director or, in the event of the
Director's death, to the Director's Beneficiary as defined in Section 6(d)
hereof.
(1)
Elections. For Deferral Elections, a Director may elect at the time of filing
the Notice of Election to receive payment of the DSUs credited to the Director's
Account, in whole or in part, as follows (except as otherwise provided in
Sections 6(d) and 7(b) hereof, if applicable):



5

--------------------------------------------------------------------------------







(i)
In a lump sum on April 1 (or if April 1 is not a business day, on the
immediately preceding business day) of the calendar year following the calendar
year in which the Director first separates from service with the Corporation
under Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code"), or any successor Section, upon or after ceasing to be a member of the
Board for any reason, including by reason of death or disability (the
"Separation from Service Payment Commencement Date");



(ii)
In two to five annual installments commencing on the Separation From Service
Payment Commencement Date and continuing on the same date (or if such date is
not a business day, on the immediately preceding business day) in the calendar
year(s) thereafter;



(iii)
In a lump sum on April 1 (or if April 1 is not a business day, on the
immediately preceding business day) of the calendar year specified by the
Director at the time of filing of such Notice of Election (the "Designated
Payment Commencement Date");



(iv)
In two to five annual installments commencing on the Designated Payment
Commencement Date and continuing on the same date (or if such date is not a
business day, on the immediately preceding business day) in the calendar year(s)
thereafter; or



(v)
If earlier than the date on which payment would be received under (i)-(iv) of
this Section  6(c)(1), in a lump sum or in two to five annual installments, with
payment commencing on the sixtieth (60th) day (or if such date is not a business
day, on the immediately preceding business day) following the death of the
Director or following the date on which the Director becomes disabled (within
the meaning of Section 409A of the Code) and continuing on the same date (or if
such date is not a business day, on the immediately preceding business day) in
the calendar year(s) thereafter.



(2)
Installment Payments. In any case where payments are made in installments, the
number of shares of Common Stock distributed in each installment shall be
determined by multiplying (A) the number of DSUs in the Account on the date of
payment of such installment, by (B) a fraction, the numerator of which is one
and the denominator of which is the number of remaining unpaid installments, and
by rounding such result down to the nearest whole number of shares. The balance
of the number of DSUs in the Account shall be appropriately reduced in
accordance with Section 6(a) hereof to reflect the installment payments made
hereunder. DSUs remaining in an Account pending distribution pursuant to this
Section 6(c) shall be subject to adjustment pursuant to Section 14 hereof.



(3)
General. If a lump sum payment or the final installment payment hereunder would
result in the issuance of a fractional share of Common Stock, such fractional
share shall not be issued and cash in lieu of such fractional share shall be
paid to the Director based on the Fair Market Value of a share of Common Stock,
as defined in Section 17 hereof, on the date immediately preceding the date of
such payment. The Corporation, at its sole discretion, shall either issue share
certificates to the Director, or the Director's Beneficiary, for the shares of
Common Stock distributed hereunder or cause such shares to be registered in the
name of the Director, or the Director's Beneficiary, on any book-entry
registration maintained by the Corporation



6

--------------------------------------------------------------------------------





or its transfer agent. As of the date on which the Director is entitled to
receive payment of shares of Common Stock pursuant to this Section 6(c) hereof,
a Director or the Director's Beneficiary shall be a shareholder of the
Corporation with respect to such shares. For purposes of Section 409A and the
Plan, a payment shall be treated as made on a scheduled Payment Date if such
payment is made at such date or a later date in the same calendar year or, if
later, by the 15th day of the third calendar month following the scheduled
Payment Date.
(d)
Director's Beneficiary. The "Director's Beneficiary" means any beneficiary or
beneficiaries (who may be named contingently or successively) named by a
Director under the Plan to whom any benefit under the Plan is to be paid in the
case of his or her death before he or she receives any or all of such benefit.
Each such designation shall revoke all prior designations by the same Director,
shall be in a form prescribed by the Committee, and will be effective only when
filed by the Director in writing with the Secretary of the Corporation during
the Director's lifetime. In the absence of such a designation, Director's
Beneficiary means the person designated by the Director in the Director's Will,
or, if the Director fails to make a testamentary disposition of the shares or
dies intestate, to the person entitled to receive the shares pursuant to the
laws of descent and distribution of the state of domicile of the Director at the
time of death.





SECTION 7


Other Payment Commencement Dates


(a)    General. If, in the case of a Deferral Election, the first DSUs credited
to a particular Account with respect to such Director is credited after the
relevant payment commencement date specified in Section 6(c) hereof or any DSUs
are credited to an Account after a lump sum payment has been made pursuant to
Section 6(c) hereof from such Account, payment of shares credited to such
Account shall be made or commence on the April 1 (or if April 1 is not a
business day, on the immediately preceding business day) following the date on
which the shares are so credited.
(b)    Delay in Payment. Notwithstanding Section 6(c) hereof and except as
otherwise provided in Section 7(c) hereof, a Director may irrevocably elect, by
filing a Notice of Election with the Secretary of the Corporation in the form
prescribed by the Corporation, to commence payment on a date later than the date
specified under Section 6(c) hereof provided that:
(i)
Such election must be made at least twelve (12) months prior to the date on
which payments (or the initial scheduled Payment Date in the case of installment
payments) otherwise would have commenced pursuant to the election under
Section 6(c) hereof; and

(ii)
The payment commencement date specified in such election under this Section 7(b)
must be not less than five (5) years from the date on which payments (or the
initial scheduled Payment Date in the case of installment payments) otherwise
would have commenced pursuant to the election under Section 6(c) hereof.

The provisions of this Section 7(b) are intended to comply with Section
409A(4)(C) of the Code, or any successor Section, and shall be interpreted
consistently therewith.
(c)    Change in Control Event. Notwithstanding Sections 6(c) and 7(b) hereof,
effective for Director Fees, Meeting Fees and/or RSAs payable (but for any
Deferral Elections) on and after January 1 of the year following the date on
which the Notice of Election is filed, a Director may irrevocably elect, by
filing a Notice of Election with the Secretary of the Corporation in a form
prescribed by the Corporation, to receive


7

--------------------------------------------------------------------------------





payment of all DSUs credited to the Director's Account with respect to such
Director Fees, Meeting Fees and/or RSAs, upon the earlier of when payment would
be made pursuant to the election under Section 6(c) or 7(b) hereof or in a lump
sum immediately following the occurrence of any Change in Control Event, as
defined below (a "Change in Control Event Election").
A Change in Control Event Election shall be effective on the date on which it is
filed with respect to Director Fees, Meeting Fees and RSAs payable (but for any
Deferral Elections) after the time of a person's initial election to the office
of Director, or any subsequent re-election if immediately prior thereto such
person was not serving as a Director, provided (i) the Director files such
Change in Control Event Election within ten (10) business days subsequent to
being elected or re-elected as a Director and (ii) a Change in Control Event
Election shall only be effective for Director Fees, Meeting Fees and RSAs
payable for services performed after the Change in Control Event Election is
filed. A Director may terminate a Change in Control Event Election only by
filing a Notice of Termination of Change in Control Event Election with the
Secretary of the Corporation in the form prescribed by the Corporation, which
shall be effective for Director Fees, Meeting Fees and/or RSAs payable (but for
any Deferral Elections) on and after January 1 of the year following the date on
which such Notice of Termination of Change in Control Event Election is filed.
If payments from a Director's Account have previously commenced at the time of a
Change in Control Event which results in a permissible lump sum payment pursuant
to this Section 7(c), for purposes of applying this Section 7(c) shares
previously paid from the Director's Account shall be deemed to be from Director
Fees, Meeting Fees and RSAs not subject to a Change in Control Event Election,
to the extent thereof. A “Change in Control Event” shall mean the date upon
which any event occurs which constitutes a change in the ownership or effective
control of the Corporation or in the ownership of a substantial portion of the
assets of the Corporation under Section 409A of the Code or any successor
Section and Treasury Regulation §1.409A-3(i)(5)(v)-(vii) thereunder or any
successor Section, provided that:
(i)
The percentage specified in Treasury Regulation §1.409A-3(i)(5)(v) (addressing
the percentage change in the ownership of the total fair market value or voting
power of the Corporation's stock) shall be 50 percent and not a higher
percentage;

(ii)
The percentage specified in Treasury Regulation §1.409-3(i)(5)(vi)(A)(1)
(addressing the percentage change in the ownership of the voting power of the
Corporation's stock) shall be 30 percent and not a higher percentage;

(iii)
For purposes of Treasury Regulation §1.409A-3(i)(5)(vi)(A)(2) (addressing a
change in the effective control of the Corporation by virtue of a change in the
composition of the Board), the words "a majority of the members of the
corporation's board of directors" shall not be replaced by a higher portion; and

(iv)
The percentage specified in Treasury Regulation §1.409A-3(i)(5)(vii)(A)
(addressing the percentage change in the ownership of the Corporation's assets)
shall be 40 percent and not a higher percentage.





SECTION 8


Non-Alienability of Benefits


Except as may be required by law, neither the Director nor the Director's
Beneficiary shall have the right to, directly or indirectly, alienate, assign,
transfer, pledge, anticipate or encumber (except by reason of death) any amounts
or shares of Common Stock or DSUs that are or may be payable hereunder,
including but not limited to in respect of any liability of a Director or the
Director's Beneficiary for alimony or other payments for the support of a
spouse, former spouse, child or other dependent, prior to such amount actually


8

--------------------------------------------------------------------------------





being received by the Director or the Director's Beneficiary hereunder, nor
shall any such amounts or shares be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of the Director or the Director's Beneficiary or to the
debts, contracts, liabilities, engagements, or torts of any Director or
Director's Beneficiary, or transfer by operation of law in the event of
bankruptcy or insolvency of the Director or the Director's Beneficiary, or any
legal process.




SECTION 9


Nature of Deferred Stock Compensation Accounts


Any Account, and any DSUs reflected in such Account, shall be established and
maintained only on the books and records of the Corporation. No assets or funds
of the Corporation, a Subsidiary or the Plan shall be removed from the claims of
the Corporation's or a Subsidiary's general or judgment creditors or otherwise
made available, and no shares of Common Stock of the Corporation to be issued
pursuant to an Account shall be issued or outstanding, until such amounts and
shares are actually payable to a Director or a Director's Beneficiary as
provided herein. DSUs credited to an Account constitute a mere promise by the
Corporation to make payments in the future. Each Director and Director's
Beneficiary shall have the status of, and their rights to receive a payment of
shares of Common Stock under the Plan shall be no greater than the rights of,
general unsecured creditors of the Corporation. No person shall be entitled to
any voting rights with respect to DSUs credited to an Account. The Corporation
shall not be obligated under any circumstances to fund any financial obligations
under the Plan and the Plan is intended to constitute an unfunded plan for tax
purposes. However, the Corporation may, in its sole discretion, set aside funds
in a trust or other vehicle, subject to the claims of its creditors, in order to
assist it in meeting its obligations under the Plan, if:
(a)
such arrangement will not cause the Plan to be considered a funded deferred
compensation plan under the Code;

(b)
any trust created by the Corporation, and any assets held by such trust to
assist the Corporation in meeting its obligations under the Plan, will conform
to the terms of the model trust, as described in Rev. Proc. 92-64, 1992-2 C.B.
422 or any successor; and

(c)
such set aside of funds is not described in Section 409A(b) of the Code, or any
successor provision.





SECTION 10


Grant of Equity Awards


The Committee shall have authority, in its sole discretion, (a) to grant
"nonstatutory stock options" (i.e., stock options which do not qualify under
Sections 422 and 423 of the Code), (b) to grant stock appreciation rights, (c)
to award RSAs, and (d) to award RSUs (collectively “Equity Awards”). All grants
and awards pursuant to this Section 10 shall be made on or to be effective on a
Payment Date. On or as of each Payment Date, the Committee shall grant or award
to each Director on such Payment Date Equity Awards with a total value of one
hundred thousand dollars ($100,000) (or such other amount determined by the
Board or by any committee of the Board which the Board authorizes to determine
such amount). The Committee shall determine in its sole discretion the portion
of each grant and/or award to be comprised of nonstatutory stock options, stock
appreciation rights, RSAs and RSUs and the value of each.


9

--------------------------------------------------------------------------------





SECTION 11


Terms and Conditions of Stock Options and Stock Appreciation Rights


Stock options and stock appreciation rights granted under the Plan shall be
subject to the following terms and conditions:
(A)
The purchase price at which each stock option may be exercised (the "option
price") and the base price at which each stock appreciation right may be granted
(the "Base Price") shall be such price as the Committee, in its sole discretion,
shall determine but shall not be less than one hundred percent (100%) of the
Fair Market Value per share of the Common Stock covered by the stock option or
stock appreciation right on the date of grant. For purposes of this Section 11,
the Fair Market Value of the Common Stock shall be determined as provided in
Section 17 hereof. In no event may any stock option or stock appreciation right
granted under this Plan, other than pursuant to Section14, be amended to
decrease the exercise price or Base Price thereof, be cancelled in conjunction
with the grant of any new stock option or stock appreciation right with a lower
exercise price or Base Price, be cancelled or repurchased for cash, property, or
another award at a time when the exercise price or Base Price is greater than
the Fair Market Value of the underlying Common Stock, or otherwise be subject to
any action that would be treated, for accounting purposes, as a "repricing" of
such stock option or stock appreciation right, unless such amendment,
cancellation, or action is approved by the Corporation's shareholders.

(B)
The option price for each stock option shall be paid in full upon exercise and
shall be payable in cash in United States dollars (including check, bank draft
or money order), which may include cash forwarded through a broker or other
agent-sponsored exercise or financing program; provided, however, that in lieu
of such cash the person exercising the stock option may if authorized by the
Committee pay the option price in whole or in part by delivering to the
Corporation shares of the Common Stock (by delivery of such shares or by
attestation) not restricted under Section 12 and having a Fair Market Value on
the date of exercise of the stock option, determined as provided in Section 17
hereof, equal to the option price for the shares being purchased, except that
any portion of the option price representing a fraction of a share shall in any
event be paid in cash. If the person exercising a stock option participates in a
broker or other agent-sponsored exercise or financing program, the Corporation
will cooperate with all reasonable procedures of the broker or other agent to
permit participation by the person exercising the stock option in the exercise
or financing program. Notwithstanding any procedure of the broker or other
agent-sponsored exercise or financing program, if the option price is paid in
cash, the exercise of the stock option shall not be deemed to occur and no
shares of the Common Stock will be issued until the Corporation has received
full payment in cash (including check, bank draft or money order) for the option
price from the broker or other agent. To facilitate the foregoing, the
Corporation may, to the extent permitted by applicable law, enter into
agreements for coordinated procedures with one or more brokerage firms. In the
event the broker sells any shares on behalf of a Director, the broker shall be
acting solely as the agent of the Director, and the Corporation disclaims any
responsibility for the actions of the broker in making any such sales. The date
of exercise of a stock option shall be determined under procedures established
by the Committee, and as of the date of exercise the person exercising the stock
option shall be considered for all purposes to be the owner of the shares with
respect to which the stock option has been exercised.





10

--------------------------------------------------------------------------------





(C)
Upon the exercise of stock appreciation rights the Corporation shall pay to the
person exercising the stock appreciation rights a number of shares of the Common
Stock with a Fair Market Value, as defined in Section 17 hereof, equal to the
difference between the aggregate Fair Market Value, as defined in Section 17
hereof, of the Common Stock on the date of exercise of the stock appreciation
rights and the aggregate Base Prices for the stock appreciation rights which are
exercised (the "Spread") (rounded down to the next whole number of shares). No
fractional shares of the Common Stock shall be issued nor shall cash in lieu of
a fraction of a share of Common Stock be paid. Notwithstanding the foregoing, at
the sole discretion of the Committee, the Corporation may pay to the person
exercising the stock appreciation rights an amount of cash, rather than shares
of the Common Stock, equal to the Spread if and only if the payment of cash upon
exercise of the stock appreciation rights would not cause the stock appreciation
rights to provide for a deferral of compensation within the meaning of Section
409A of the Code. The date of exercise of a stock appreciation right shall be
determined under procedures established by the Committee.

(D)
Unless the Committee, in its sole discretion, shall otherwise determine and
subject to the terms of Sections 11(G) and 11(H) hereof, stock options and stock
appreciation rights shall be exercisable by a Director commencing on the second
anniversary of the date of grant. Subject to the terms of Sections 11(G) and
11(H) hereof providing for earlier termination of a stock option or stock
appreciation right, no stock option or stock appreciation right shall be
exercisable after the expiration of ten years from the date of grant. Unless the
Committee, in its sole discretion, shall otherwise determine, a stock option or
stock appreciation right to the extent exercisable at any time may be exercised
in whole or in part.

(E)
Unless the Committee, in its sole discretion, shall otherwise determine:

(i)
no stock option or stock appreciation right shall be transferable or assignable
by the grantee otherwise than:

(a)
by Will; or

(b)
if the grantee dies intestate, by the laws of descent and distribution of the
state of domicile of the grantee at the time of death; or

(c)
to the trustee of a trust that is revocable by the grantee alone, both at the
time of the transfer or assignment and at all times thereafter prior to such
grantee's death; and

(ii)
all stock options and stock appreciation rights shall be exercisable during the
lifetime of the grantee only by the grantee (or the grantee's guardian or legal
representative) or by the trustee of a trust described in Section 11(E)(i)(c)
hereof.

A transfer or assignment of a stock option or a stock appreciation right by a
trustee of a trust described in Section 11(E)(i)(c) to any person other than the
grantee shall be permitted only to the extent approved in advance by the
Committee in writing, in its sole discretion and subject to applicable law.
Stock options or stock appreciation rights held by such trustee also shall be
subject to all of the conditions and restrictions set forth in the Plan and in
the applicable agreement with the grantee as if such trustee were a party to
such agreement as the grantee. In the event the grantee ceases to be a Director
of the Corporation, the provisions set forth in the Plan and in the applicable
agreement with the grantee shall continue to be applicable to the stock option
or stock appreciation right and shall limit the ability of such trustee to
exercise any such transferred stock options or stock appreciation rights to the
same extent they would have limited the grantee. The Corporation shall not have
any obligation to notify such trustee of any termination of a stock option or
stock appreciation right due to the termination of service of the grantee as a
Director of the Corporation.
(F)
Unless otherwise specified by the Committee, the applicable Director shall have
all of the rights of a shareholder of the Corporation holding Common Stock with
respect to the shares of Common Stock to be issued upon the exercise of a stock
option or stock appreciation right (including the right to vote the applicable
shares and the right to receive dividends), when the Director (i) has



11

--------------------------------------------------------------------------------





given written notice of exercise in accordance with the procedures established
by the Committee, (ii) if requested, has given the representation described in
Section 18, and (iii) in the case of a stock option, has paid in full the option
price for such shares.
(G)
Unless the Committee, in its sole discretion, shall otherwise determine, if a
grantee ceases to be a Director of the Corporation, any outstanding stock
options and stock appreciation rights held by the grantee shall vest and be
exercisable and shall terminate, according to the following provisions:

(i)
Notwithstanding Section 11(D) hereof, if a grantee ceases to be a Director of
the Corporation for any reason other than those set forth in Section 11(G)(ii)
or (iii) hereof, any then outstanding stock option and stock appreciation right
held by such grantee (whether or not vested and exercisable by the grantee
immediately prior to such time) shall vest and be exercisable by the grantee
(or, in the event of the grantee's death, by the person entitled to do so under
the Will of the grantee, or, if the grantee shall fail to make testamentary
disposition of the stock option or stock appreciation right or shall die
intestate, by the legal representative of the grantee (the "Grantee's Heir or
Representative")), at any time prior to the second anniversary of the date on
which the grantee ceases to be a Director of the Corporation or the expiration
date of the stock option or stock appreciation right, whichever is the shorter
period;

(ii)
Unless the exercise period of a stock option or stock appreciation right
following termination of service as Director has been extended as provided in
Section 15(c) hereof, if during his or her term of office as a non-employee
Director a grantee is removed from office for cause or resigns without the
consent of the Board, any then outstanding stock option and stock appreciation
right held by such grantee shall terminate as of the close of business on the
last day on which the grantee is a Director of the Corporation; and

(iii)
Notwithstanding Section 11(D) hereof, following the death of a grantee during
service as a Director of the Corporation, or upon the disability of a Director
which requires his or her termination as a Director of the Corporation, any
outstanding stock option and stock appreciation right held by the grantee at the
time of death or termination as a Director due to disability (whether or not
vested and exercisable by the grantee immediately prior to such time) shall vest
and be exercisable, in the case of death of the grantee, by the Grantee's Heir
or Representative, or, in the case of disability of the grantee, by the grantee
at any time prior to the second anniversary of the date on which the grantee
ceases to be a Director of the Corporation or the expiration date of the stock
option or stock appreciation right, whichever is the shorter period.

Whether a resignation of a Director is with or without the consent of the Board
and whether a grantee is disabled shall be determined in each case, in its sole
discretion, by the Committee and such determination by the Committee shall be
final and binding.
(H)
If a grantee of a stock option or stock appreciation right engages in the
operation or management of a business (whether as owner, partner, officer,
director, employee or otherwise and whether during or after service as a
Director of the Corporation) which is in competition with the Corporation or any
of its Subsidiaries, or solicits any of the Corporation's customers or employees
other than for the benefit of the Corporation, the Committee may immediately
terminate all outstanding stock options and stock appreciation rights held by
the grantee; provided, however, that this sentence shall not apply if the
exercise period of a stock option or stock appreciation right following
termination of service as a Director of the Corporation has been extended as
provided in Section 15(c) hereof. Whether a grantee has engaged in the operation
or management of a business which is in competition with the Corporation or any
of its Subsidiaries, or solicits any of the Corporation's customers or employees
other than for the benefit of the Corporation, shall be determined, in its sole
discretion, by the Committee, and any such determination by the Committee shall
be final and binding.

(I)
All stock options and stock appreciation rights shall be confirmed by a written
agreement or an amendment thereto in a form prescribed by the Committee, in its
sole discretion. Each agreement or amendment thereto shall be executed on behalf
of the Corporation by the Chief Executive Officer (if other than the President),
the President or any Vice President and by the grantee. The provisions of such
agreements need not be identical.

Subject to the foregoing provisions of this Section 11 and the other provisions
of the Plan, any stock option or stock appreciation right granted under the Plan
may be exercised at such times and in such amounts and be subject to such


12

--------------------------------------------------------------------------------





restrictions and other terms and conditions, if any, as shall be determined, in
its sole discretion, by the Committee and set forth in the agreement referred to
in Section 11(I) hereof or an amendment thereto.




SECTION 12


Terms and Conditions of Restricted Share Awards


(a)    Restricted Share Awards. RSAs shall be evidenced by a written agreement
in a form prescribed by the Committee, in its sole discretion, which shall set
forth the number of shares of the Common Stock awarded, the restrictions imposed
thereon (including, without limitation, restrictions on the right of the awardee
to sell, assign, transfer, pledge or otherwise encumber such shares while such
shares are subject to the other restrictions imposed under this Section 12), the
duration of such restrictions, events (which may, in the sole discretion of the
Committee, include performance-based events) the occurrence of which would cause
a forfeiture of the RSAs and such other terms and conditions as the Committee in
its sole discretion deems appropriate. Restricted share awards shall be
effective only upon execution of the applicable RSA agreement on behalf of the
Corporation by the Chief Executive Officer (if other than the President), the
President or any Vice President, and by the awardee. The provisions of such
agreements need not be identical. Notwithstanding the foregoing provisions of
this Section, each Director may elect to defer the receipt of any such RSAs in
accordance with the procedures set forth in Section 5; provided, that the
receipt of any DSUs in lieu of restricted share awards shall remain subject to
the same vesting and forfeiture restrictions as the original equity award.
(b)    Transfers to Trusts. Neither this Section 12 nor any other provision of
the Plan shall preclude an awardee from transferring or assigning RSAs to (i)
the trustee of a trust that is revocable by such awardee alone, both at the time
of the transfer or assignment and at all times thereafter prior to such
awardee's death or (ii) the trustee of any other trust to the extent approved in
advance by the Committee in writing. A transfer or assignment of RSAs from such
trustee to any person other than such awardee shall be permitted only to the
extent approved in advance by the Committee in writing, and RSAs held by such
trustee shall be subject to all of the conditions and restrictions set forth in
the Plan and in the applicable agreement as if such trustee were a party to such
agreement.
(c)    Default Vesting Restrictions. Unless otherwise determined by the
Committee, RSAs awarded to a Director shall be forfeited if the awardee
terminates as a Director of the Corporation within two (2) years following the
grant of such RSAs due to the voluntary resignation of the Director without the
consent of the Board or the removal of the Director with cause. Any RSAs which
have not previously vested shall vest and the restrictions related to service as
a Director shall lapse upon the death of a Director or the disability of a
Director which requires his or her termination as a Director of the Corporation.


13

--------------------------------------------------------------------------------





(d)    Evidence of Shares. Following a grant of RSA and prior to the lapse or
termination of the applicable restrictions, the Corporation, at its sole
discretion, shall (i) issue share certificates in the name of the awardee and
hold them in escrow together with related stock powers in blank signed by the
awardee, (ii) issue such share certificates and deliver them to the awardee with
an appropriate conspicuous legend referring to the terms, conditions, and
restrictions applicable to such award, substantially in the following form:
"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Matthews International Corporation 2014 Director Fee Plan and a corresponding
agreement. Copies of such Plan and agreement are on file at the offices of
Matthews International Corporation, Two NorthShore Center, Pittsburgh, PA
15212-5851.";
or (iii) issue the shares in book-entry form in the name of the awardee. If
share certificates are issued in the name of the awardee, the awardee shall
execute and deliver to the Corporation a blank stock power in form acceptable to
the Corporation with respect to each of the certificates subject to the RSAs. In
the case of forfeiture of the shares, the Corporation shall use the stock
power(s) to transfer ownership of the shares to the Corporation. Upon the lapse
or termination of the applicable restrictions, certificate(s) without the legend
referenced in (ii) above and the blank stock power(s) shall be delivered to the
awardee (or the awardee's personal representative) upon the surrender by such
person of the legended certificates if they were previously provided to such
person. If shares are issued in book-entry form, the Corporation shall instruct
its transfer agent that the shares are to be designated as restricted on the
transfer agent's book-entry records of the owners of the Common Stock, and may
not be transferred from the name of the awardee until the earlier of (i) in the
case of forfeiture of the shares, when the Corporation instructs its transfer
agent in writing to record the shares as owned by the Corporation (rather than
by the awardee), or (ii) when requested in writing by the awardee (or the
awardee's personal representative) after the Corporation has instructed its
transfer agent in writing that such shares are no longer to be designated as
restricted on the transfer agent's book-entry records due to the lapse or
termination of the applicable restrictions.
(e)    Dividends; Dividend Reinvestment. From the date a RSA is effective, the
awardee shall be a shareholder with respect to all of the restricted shares and
shall have all the rights of a shareholder with respect to the restricted
shares, including the right to vote the restricted shares and to receive all
dividends, and other distributions paid with respect to the restricted shares,
subject only to the preceding provisions of this Section 12(e) and the other
restrictions imposed by the Committee. Except as provided in Section 14 hereof,
the Committee, in its sole discretion, may determine that dividends and other
distributions on the shares shall not be paid to the awardee until the lapse or
termination of the applicable restrictions. Unless otherwise provided, in its
sole discretion, by the Committee, any such dividends or other distributions
shall not bear interest. Upon the lapse or termination of the applicable
restrictions (and not before such time), the unpaid dividends, if any, shall be
delivered to the awardee. Further, the Committee shall have the ability, in its
sole discretion following a written request of a Director, to authorize the
automatic reinvestment of such dividends in additional shares of restricted
stock at the time of any dividend payment (such shares referred to herein as
“Reinvested Shares”), provided that sufficient shares of Common Stock are
available under Section 1(B) for the issuance of such Reinvested Shares (taking
into account then outstanding awards). In the event that sufficient shares of
Common Stock are not available for such Reinvestment Shares to be issued, such
reinvestment of dividends shall be made in the form of a grant of RSUs equal in
number to the shares of Common Stock that would have been obtained by such
reinvestment, the terms of which RSUs shall provide for settlement in cash and
for dividend equivalent reinvestment in further RSUs on the terms contemplated
by Section 13. Any Reinvestment Shares issued in connection with a Director’s
election hereunder shall be subject to the same terms and conditions, including
vesting schedule, as the shares of restricted stock upon which the dividend was
issued.


14

--------------------------------------------------------------------------------





(f)    Competition. If an awardee of restricted shares engages in the operation
of management of a business (whether as owner, partner, officer, director,
employee or otherwise) which is in competition with the Corporation or any of
its Subsidiaries or solicits any of the Corporation's customers or employees
other than for the benefit of the Corporation, the Committee may immediately
declare forfeited all restricted shares, including any Reinvested Shares, held
by the awardee as to which the restrictions have not yet lapsed. Whether an
awardee has engaged in the operation or management of a business which is in
competition with the Corporation or any of its Subsidiaries or has solicited any
of the Corporation's customers or employees other than for the benefit of
Corporation, shall also be determined, in its sole discretion, by the Committee,
and any such determination by the Committee shall be final and binding.




SECTION 13


Restricted Stock Units


(a)Restricted Stock Unit Awards. An RSU award represents the unsecured right to
receive in the future payment (in cash, shares of Common Stock or a combination
of both, as contemplated in the award) equal to the Fair Market Value of a
specified number of shares of Common Stock, which is subject to a risk of
forfeiture or a restriction period or both. RSUs shall be evidenced by a written
agreement in a form prescribed by the Committee, in its sole discretion. RSU
awards shall be effective only upon execution of the applicable RSU agreement on
behalf of the Corporation by the Chief Executive Officer (if other than the
President), the President or any Vice President, and by the awardee. The
provisions of such agreements need not be identical.
(b)Terms and Conditions. Restricted stock units shall be subject to the
restrictions imposed thereon, the duration of such restrictions, events (which
may, in the sole discretion of the Committee, include performance-based events)
the occurrence of which would cause a forfeiture of the RSUs and such other
terms and conditions as the Committee in its sole discretion deems appropriate.
Unless otherwise determined by the Committee, RSUs awarded to a Director shall
be forfeited if the awardee terminates as a Director of the Corporation within
two (2) years following the grant of such RSU due to the voluntary resignation
of the Director without the consent of the Board or the removal of the Director
with cause. An award of RSUs shall be settled as and when the RSUs vest, as
determined and certified by the Committee, or at a later time specified by the
Committee or in accordance with an election of the Director, if the Committee so
permits. Subject to the restrictions set forth in this Plan, the Committee at
any time after the date of grant, in its sole discretion, may modify or waive
any of the conditions applicable to an award of RSUs. During the period, if any,
set by the Committee, commencing with the date of grant of such RSUs for which
such vesting restrictions apply, and until the expiration thereof, the Director
shall not be permitted to sell, assign, transfer, pledge or otherwise encumber
RSUs.
(c)Dividends. RSUs shall not have any voting rights, and holders of RSUs shall
not be shareholders of the Corporation unless and until shares of Common Stock
are issued by the Corporation (in book-entry form or otherwise). An award of
RSUs shall not entitle the Director to receive dividends during the Restriction
Period, nor vote the Common Stock subject to such award, or to otherwise enjoy
any other stockholder rights; provided, however that the Administrator may, in
its sole discretion, prescribe additional terms, conditions or restrictions
relating to RSU awards, including but not limited to the issuance of any
dividend equivalent units in tandem with a Restricted Stock Unit Award.




15

--------------------------------------------------------------------------------





(d)Dividend Equivalent Units. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of dividend
equivalent units, including but not limited to whether: (i) such award will be
granted in tandem with another award; (ii) payment of the award shall be made
currently or credited to an account for the Director that provides for the
deferral of such amounts until a stated time; and (iii) the award will be
settled in cash or shares; provided that dividend equivalent units may be
granted only in connection with a “full-value award.” For this purpose, a
“full-value award” includes Restricted Stock, RSUs and any other similar award
under which the value of the award is measured as the full value of a share,
rather than the increase in the value of a share.


 
SECTION 14


Adjustment and Substitution of Shares


In the event of a (i) merger, consolidation, acquisition of shares, stock rights
offering, liquidation, separation, spinoff, disaffiliation of a Subsidiary from
the Corporation, extraordinary dividend of cash or other property, or similar
event affecting the Corporation or any of its Subsidiaries, including but not
limited to a Section 15 Event (each, a "Corporate Transaction") or (ii) a stock
dividend, stock split, reverse stock split, reorganization, share combination,
or recapitalization or similar event affecting the capital structure of the
Corporation (each, a "Share Change") the Committee or the Board shall make such
substitutions or adjustments as it deems appropriate and equitable, to prevent
the dilution or enlargement of the rights of Directors, to (A) the aggregate
number and kind of shares of Common Stock reserved for issuance and delivery
under the Plan, (B) the number of DSUs credited to any Account, (C) the number
and kind of shares of Common Stock subject to outstanding grants and awards; (D)
the option price and Base Price of outstanding stock options and stock
appreciation rights, respectively, carried to at least three decimal places with
the last decimal place being rounded up to the nearest whole number.
In the case of Corporate Transactions, such adjustments may include, without
limitation, (1) the cancellation of outstanding stock options, stock
appreciation rights or RSUs in exchange for payments of cash, property or a
combination thereof having an aggregate value equal to the value of such grants
and awards, as determined by the Committee or the Board in its sole discretion
(it being understood that in the case of a Corporate Transaction with respect to
which shareholders of Common Stock receive consideration other than
publicly-traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of an option stock appreciation
right shall for this purpose be deemed to equal the excess, if any, of the value
of the consideration being paid for each share pursuant to such Corporate
Transaction over the option price of such option or the Base Price of such stock
appreciation right shall conclusively be deemed valid); (2) the substitution of
other property (including, without limitation, cash or other securities of the
Corporation and securities of entities other than the Corporation) for the
shares subject to outstanding grants and awards; and (3) in connection with any
disaffiliation of a Subsidiary, arranging for the assumption of grants and
awards, or replacement of grants and awards with new grants and awards based on
other property or other securities (including, without limitation, other
securities of the Corporation and securities of entities other than the
Corporation), by the affected Subsidiary, or by the entity that controls such
Subsidiary following such disaffiliation (as well as any corresponding
adjustments to grants and awards that remain based upon Corporation securities).
No adjustment or substitution provided in this Section 14 shall require the
Corporation or any other entity to issue or sell a fraction of a share or other
security. Except as provided in this Section 14, a Director shall not have any
rights with respect to any Corporate Transaction or Share Change.
Notwithstanding the foregoing: (i) any adjustments made pursuant to this
Section 14 to Accounts shall be made in compliance with the requirements of
Section 409A of the Code; (ii) any adjustments made pursuant


16

--------------------------------------------------------------------------------





to this Section 14 to grants and awards that are not considered "deferred
compensation" subject to Section 409A of the Code shall be made in such a manner
as to ensure that after such adjustment, the grants and awards either (A)
continue not to be subject to Section 409A of the Code or (B) comply with the
requirements of Section 409A of the Code; and (iii) in any event, neither the
Committee nor the Board shall have the authority to make any adjustments
pursuant to this Section 14 to the extent the existence of such authority would
cause a grant or award that is not intended to be subject to Section 409A of the
Code at the grant or award date of the Award to be subject thereto.




SECTION 15


Additional Rights in Certain Events


(a)Definitions. For purposes of this Section 15, the following terms shall have
the following meanings:
(1)
The term "Person" shall be used as that term is used in Sections 13(d) and 14(d)
of the 1934 Act as in effect on the effective date of the Plan.

(2)
"Beneficial Ownership" shall be determined as provided in Rule 13d-3 under the
1934 Act as in effect on the effective date of the Plan.

(3)
“Voting Shares" shall mean all securities of a corporation entitling the holders
thereof to vote in an annual election of directors (without consideration of the
rights of any class of stock other than the Common Stock to elect directors by a
separate class vote); and a specified percentage of "Voting Power" of a
corporation shall mean such number of the Voting Shares as shall enable the
holders thereof to cast such percentage of all the votes which could be cast in
an annual election of directors (without consideration of the rights of any
class of stock other than the Common Stock to elect Directors by a separate
class vote).

(4)
"Section 15 Event" shall mean the date upon which any of the following events
occurs:

(i)
The Corporation acquires actual knowledge that any Person other than the
Corporation, a Subsidiary or any employee benefit plan(s) sponsored by the
Corporation has acquired the Beneficial Ownership, directly or indirectly, of
securities of the Corporation entitling such Person to 20% or more of the Voting
Power of the Corporation;

(ii)
At any time less than 60% of the members of the Board (excluding vacant rents)
shall be individuals who were either (a) Directors on the effective date of the
Plan or (b) individuals whose election, or nomination for election, was approved
by a vote (including a vote approving a merger or other agreement providing the
membership of such individuals on the Board) of at least two-thirds of the
Directors then still in office who were Directors on the effective date of the
Plan or who were so approved (other than an individual whose initial assumption
of office is in connection with an actual or threatened election contest or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board relating to the election of Directors which
would be subject to Rule 14a-11 under the 1934 Act, or any successor rule,
including by reason of any agreement intended to avoid or settle any such
election contest or proxy contest);





17

--------------------------------------------------------------------------------





(iii)
The consummation of a merger, consolidation, share exchange, division or sale or
other disposition of assets of the Corporation as a result of which the
shareholders of the Corporation immediately prior to such transaction shall not
hold, directly or indirectly, immediately following such transaction, a majority
of the Voting Power of (i) in the case of a merger or consolidation, the
surviving or resulting corporation, (ii) in the case of a share exchange, the
acquiring corporation or (iii) in the case of a division or a sale or other
disposition of assets, each surviving, resulting or acquiring corporation which,
immediately following the transaction, holds more than 30% of the consolidated
assets of the Corporation immediately prior to the transaction; or

(iv)
The commencement of any liquidation or dissolution of the Corporation (other
than pursuant to any transfer of 70% or more of the consolidated assets of the
Corporation to an entity or entities controlled by the Corporation and/or its
shareholders following such liquidation or dissolution);

provided, however, that if securities beneficially owned by a Director are
included in determining the Beneficial Ownership of a Person referred to in
paragraph 4(a) above, then no Section 15 Event with respect to such Director
shall be deemed to have occurred by reason of such event.
(b)    Acceleration of the Exercise Date of Stock Options and Stock Appreciation
Rights. Subject to Section 15(e), unless the agreement referred to in Section
11(I) hereof, or an amendment thereto, shall otherwise provide, notwithstanding
any other provision contained in the Plan, in case any Section 15 Event occurs
all outstanding stock options and stock appreciation rights (other than those
held by a Director referred to in the proviso to Section 15 (a)) shall become
immediately and fully exercisable whether or not otherwise exercisable by their
terms.
(c)    Extension of the Expiration Date of Stock Options and Stock Appreciation
Rights. Subject to Section 15 (e), unless the agreement referred to in Section
11(I) hereof, or an amendment thereto, shall otherwise provide, notwithstanding
any other provision contained in the Plan, all outstanding stock options and
stock appreciation rights held by a grantee whose service with the Corporation
as a Director terminates within one year of any Section 15 Event (other than
those held by a Director referred to in the proviso to Section 15 (a)) for any
reason shall be exercisable for the longer of (i) a period of three months from
the date of such termination of service or (ii) the period specified in Section
11(G) hereof, but in no event after the expiration date of the stock option or
stock appreciation right.
(d)    Lapse of Restrictions on Restricted Share Awards and RSUs. Unless the
agreement referred to in Section 12 hereof, or an amendment thereto, shall
otherwise provide, notwithstanding any other provision contained in the Plan, if
any Section 15 Event occurs prior to the scheduled lapse of all restrictions
applicable to restricted share awards or RSUs under the Plan, all such
restrictions (other than those applicable to a Director referred to in the
proviso to Section 15 (a)) shall lapse upon the occurrence of any such
Section 15 Event regardless of the scheduled lapse of such restrictions.
(e)    Code Section 409A. Notwithstanding the foregoing, if any grant or award
is subject to Section 409A of the Code, this Section 15 shall be applicable only
to the extent specifically provided in the agreement under Sections 11(I) or 12
applicable to the grant or award and permitted pursuant to Section 409A.






18

--------------------------------------------------------------------------------





SECTION 16


Administration of Plan; Hardship Withdrawal


(a)    Administration of Plan. Except where the terms of the Plan specifically
grant authority to the Committee of the Board or where the Board delegates
authority to the Committee, full power and authority to construe, interpret, and
administer the Plan shall be vested in the Board and it and the Committee shall
have plenary authority to interpret the Plan and prescribe such rules,
regulations and procedures in connection with the operations of the Plan as it
shall deem to be necessary and advisable for the administration of the Plan
consistent with the purposes of the Plan. Decisions of the Committee and the
Board shall be final, conclusive, and binding upon all parties. Without
limitation of the foregoing, the Committee shall have the authority, subject to
the terms and conditions of the Plan:
(i)
To determine the grants or awards to be made to the Directors pursuant to
Sections 10-13 and all of the relevant terms thereof;

(ii)
Subject to Sections 11(I) and 12(a), to modify, amend or adjust the terms and
conditions of any such grant or award;

(iii)
To adopt, alter and repeal such administrative rules, regulations, procedures,
guidelines and practices governing the Plan as it shall from time to time deem
advisable;

(iv)
To interpret the terms, provisions and conditions of the Plan and any such grant
or award (and any agreement under Sections 11(I) and 12(a) relating thereto);

(v)
Subject to Sections 11(I) and 12(a), to accelerate the vesting or lapse of
restrictions on any outstanding award, based in each case on such considerations
as the Committee in its sole discretion determines;

(vi)
To decide all other matters that must be determined in connection with such
grants and awards;

(vii)
To establish any "blackout" period that the Committee in its sole discretion
deems necessary or advisable; and

(viii)
To otherwise administer the Plan in connection with such grants and awards.

The Committee may, except to the extent prohibited by applicable law or the
listing standards of the stock exchange which is the principal market for the
Common Stock, allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any officers of the Corporation or committee of
officers of the Corporation selected by it. The Committee shall keep records of
action taken at its meetings. A majority of the Committee shall constitute a
quorum at any meeting and the acts of a majority of the members present at any
meeting at which a quorum is present, or acts approved in writing by all members
of the Committee, shall be the acts of the Committee. Any determination made by
the Committee or by an appropriately delegated officer pursuant to delegated
authority under the provisions of the Plan with respect to any grant or award
pursuant to Section 10 shall be made in the sole discretion of the Committee or
such officer at the time of such grant or award or, unless in contravention of
any express term of the Plan, at any time thereafter. All decisions made by the
Committee or any appropriately delegated officer pursuant to the provisions of
the Plan and shall be final and binding on all persons, including the
Corporation, its Subsidiaries, and the Directors eligible under the Plan.
(b)    Hardship Withdrawal. Notwithstanding the terms of Deferral Election made
by a Director hereunder, the Committee may, in its sole discretion, permit the
issuance of shares in accordance with the number of DSUs held in an Account with
respect to Director Fees or Meeting Fees previously payable upon the request of
a Director or the Director's representative, or following the death of a
Director upon the request of a Director's Beneficiary or such beneficiary's
representative, if the Board determines that the Director or the Director's
Beneficiary, as the case may be, is confronted with an unforeseeable emergency.


19

--------------------------------------------------------------------------------





For this purpose, an unforeseeable emergency means a severe financial hardship
to the Director or the Director's Beneficiary resulting from an illness or
accident of the Director or the Director's Beneficiary, the spouse, or a
dependent (as defined in Section 152(a) of the Code) of the Director or the
Director's Beneficiary, loss of the Director or the Director's Beneficiary's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Director
or the Director's Beneficiary. The Director or the Director's Beneficiary shall
provide to the Committee evidence as the Committee, in its sole discretion, may
require to demonstrate that such emergency exists and financial hardship would
occur if the withdrawal were not permitted. The withdrawal shall be limited to
the amount reasonably necessary to satisfy such emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution, after
taking into account the extent to which such hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise, by liquidation
of the Director or the Director's Beneficiary's assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship) or
by the cessation of deferrals under the Plan. Cash needs arising from
foreseeable events, such as the purchase or building of a house or education
expenses, will not be considered to be the result of an unforeseeable financial
emergency. Payment shall be made, as soon as practicable after the Committee
approves the payment and determines the number of shares which shall be issued
under and pursuant to the Account(s) providing for the latest payments or series
of payments. No Director shall participate in any decision of the Committee
regarding such Director's request for a withdrawal under this Section 16.
(c)    Cancellation; Suspension; Clawback. Any or all outstanding grants and
awards to a Director may, at any time between the date of grant or award and the
third anniversary of any exercise, payment or vesting of such grant and award,
in the Board's or the Committee's sole discretion and subject to such terms and
conditions established by the Board or the Committee, be cancelled, suspended,
or required to be repaid to the Corporation if the Director (whether during or
after service as a Director of the Corporation) (i) engages in the operation or
management of a business (whether as owner, partner, officer, director, employee
or otherwise) which is in competition with the Corporation or any of its
Subsidiaries, (ii) induces or attempts to induce any customer, supplier,
licensee or other individual, corporation or other business organization having
a business relationship with the Corporation or any of its Subsidiaries to cease
doing business with the Corporation or any of its Subsidiaries or in any way
interferes with the relationship between any such customer, supplier, licensee
or other person and the Corporation or any of its Subsidiaries, (iii) solicits
any employee of the Corporation or any of its Subsidiaries to leave the
employment thereof or in any way interferes with the relationship of such
employee with the Corporation or any of its Subsidiaries, or (iv) makes any
statements or comments, orally or in writing, of a defamatory or disparaging
nature regarding the Corporation or any of its Subsidiaries (including but not
limited to regarding any of their respective businesses, officers, directors,
personnel, products or policies), provided, however, that this sentence shall
not apply following the occurrence of a Section 15 Event unless the agreement
under Sections 11(I) or 12(a) specifically so provides. Whether a Director has
engaged in any such activities shall also be determined, in its sole discretion,
by the Board or the Committee, and any such determination by the Board or the
Committee shall be final and binding.




SECTION 17


Fair Market Value


"Fair Market Value" of the Common Stock shall be the mean between the following
prices, as applicable, for the date as of which Fair Market Value is to be
determined as quoted in The Wall Street Journal (or in any other reliable
publication (electronic or otherwise) as the Board of the Corporation or its
delegate, in its sole discretion, may determine to rely upon):
(a)
if the Common Stock is listed on the New York Stock Exchange, the highest and
lowest sales prices per share of the Common Stock as quoted in the
NYSE-Composite Transactions listing for such date; or





20

--------------------------------------------------------------------------------





(b)
if the Common Stock is not listed on such exchange, the highest and lowest sales
prices per share of Common Stock for such date on (or on any composite index
including) the NASDAQ Exchange or the principal United States securities
exchange registered under the Securities Exchange Act of 1934, as amended (the
"1934 Act") on which the Common Stock is listed.

If there are no such sale price quotations for the date as of which Fair Market
Value is to be determined but there are such sale price quotations within a
reasonable period both before and after such date, then Fair Market Value shall
be determined by taking a weighted average of the means between the highest and
lowest sales prices per share of the Common Stock as so quoted on the nearest
date before and the nearest date after the date as of which Fair Market Value is
to be determined. The average should be weighted inversely by the respective
numbers of trading days between the selling dates and the date as of which Fair
Market Value is to be determined. If there are no such sale price quotations on
or within a reasonable period both before and after the date as of which Fair
Market Value is to be determined, then Fair Market Value of the Common Stock
shall be the weighted average of the means between such bona fide bid and asked
prices on the nearest trading date before and the nearest trading date after the
date as of which Fair Market Value is to be determined, if both such dates are
within a reasonable period. The average is to be determined in the manner
described above in this Section 17. If the Fair Market Value of the Common Stock
cannot be determined on the basis previously set forth in this Section 17 on the
date as of which Fair Market Value is to be determined, the Board or its
delegate shall in good faith and in conformance with the requirements of Section
409A of the Code, to the extent applicable, determine the Fair Market Value of
the Common Stock on such date. Fair Market Value shall be determined without
regard to any restriction other than a restriction which, by its terms, will
never lapse.




SECTION 18


Securities Laws; Issuance of Shares


The obligation of the Corporation to issue Common Stock or credit DSUs under the
Plan shall be subject to:
(i)
the effectiveness of a registration statement under the Securities Act of 1933,
as amended, with respect to such shares, if deemed necessary or appropriate by
counsel for the Corporation;

(ii)
the condition that the shares shall have been listed (or authorized for listing
upon official notice of issuance) upon each stock exchange, if any, on which the
Common Stock shares may then be listed;

(iii)
if required by the Committee, the representation and agreement of the Director
that the Director is acquiring the shares only for investment and without a
present view of the sale or distribution of such shares, with a corresponding
legend on any stock certificates;

(iv)
all other applicable laws, regulations, rules and orders which may then be in
effect; and

(v)
obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its sole discretion, determine
to be necessary or advisable.

The inability or impracticability of the Corporation to obtain or maintain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Corporation's counsel to be necessary to the lawful issuance, sale
or delivery of any shares of Common Stock or credit DSUs in an Account
hereunder, shall relieve the Corporation of any liability in respect of the
failure to issue, sell or deliver such shares of Common Stock or credit DSUs in
an Account as to which such requisite authority shall not have been obtained.
If, on the date on which any shares of Common Stock would be issued pursuant to
a current stock payment under Section 3(a) hereof any DSUs or credited to an
Account and after consideration of any shares of Common Stock subject to
outstanding Equity Awards, sufficient shares of Common Stock are not available
under the


21

--------------------------------------------------------------------------------





Plan or the Corporation is not obligated to issue shares pursuant to this
Section 18, then no shares of Common Stock shall be issued or DSUs credited but
rather, in the case of a current stock payment under Section 3(a) hereof, cash
shall be paid in payment of the Director Fees payable, and in the case of DSUs,
Director Fees and Meeting Fees shall instead be credited in cash to a deferred
cash compensation account in the name of the Director. The Board shall adopt
appropriate rules and regulations to carry out the intent of the immediately
preceding sentence if the need for such rules and regulations arises.




SECTION 19


Governing Law; Integration


(a)    Governing Law. The provisions of this Plan shall be construed,
administered and governed by the laws of the Commonwealth of Pennsylvania
including its statute of limitations provisions, but without reference to
conflicts of law principals. Titles of Sections of the Plan are for convenience
of reference only and are not to be taken into account when construing and
interpreting the Plan. In case any provision of the Plan shall be held illegal
or invalid for any reason, such illegal or invalid provision shall not affect
the remaining parts of the Plan, but the Plan shall be construed and enforced
without regard to such.
(b)    Integration. The Plan contains all of the understandings and
representations between the Corporation, its Subsidiaries and any of the
Directors and supersedes any prior understandings and agreements entered into
between them regarding the subject matter of the Plan. There are no
representations, agreements, arrangements or understandings, oral or written,
between the Corporation, its Subsidiaries and any of the Directors relating to
the subject matter of the Plan which are not fully expressed in the Plan.




SECTION 20


Effect of the Plan on the Rights of Corporation and Shareholders


Nothing in the Plan or in any stock option, stock appreciation right or
restricted share award under the Plan or in any agreement providing for any of
the foregoing or any amendment thereto shall confer any right to any person to
continue as a Director of the Corporation or interfere in any way with the
rights of the shareholders of the Corporation or the Board to elect and remove
Directors.




SECTION 21


Amendment and Termination


(a)General. The right to amend the Plan at any time and from time to time and
the right to terminate the Plan at any time are hereby specifically reserved to
the Board; provided that no amendment of the Plan shall:
(i)
be made without shareholder approval if shareholder approval of the amendment is
at the time required by the rules of any stock exchange on which the Common
Stock may then be listed; or

(ii)
otherwise amend the Plan in any manner that would cause the shares of Common
Stock issued or DSUs credited under the Plan not to qualify for the exemption
from Section 16(b) of the 1934 Act provided by Rule 16b-3.



22

--------------------------------------------------------------------------------





No amendment or termination of the Plan shall, without the written consent of
the holder of shares of Common Stock issued or credited under the Plan or the
holder of an Equity Award theretofore granted or awarded under the Plan,
adversely affect the rights of such holder with respect thereto.
(b)Rule 16b-3. Notwithstanding anything contained in the preceding paragraph or
any other provision of the Plan, the Board shall have the power to amend the
Plan in any manner deemed necessary or advisable for shares of Common Stock
issued or DSUs credited under the Plan to qualify for the exemption provided by
Rule 16b-3 (or any successor rule relating to exemption from Section 16(b) of
the 1934 Act), and any such amendment shall, to the extent deemed necessary or
advisable by the Board, be applicable to any outstanding shares of Common Stock
theretofore issued or credited under the Plan.
(c)Termination Date. Notwithstanding any other provision of the Plan:
(i)
no shares of Common Stock shall be issued or DSUs credited on a Payment Date
under the Plan after March 31, 2019;

(ii)
no shares of Common Stock shall be credited with respect to Meeting Fees payable
under the Plan after March 31, 2019;

(iii)
no stock option or stock appreciation right shall be granted under the Plan
after March 31, 2019; and

(iv)
no RSAs or vesting after 3/31/19 of RSAs or RSUs shall be awarded under the Plan
after March 31, 2019;

provided, however, that the preceding provisions of this Section 21(c) shall not
preclude the issuance of shares of Common Stock under the Plan in payment of the
balance of a Director's Account or upon the exercise after March 31, 2019 of a
stock option or stock appreciation right or vesting after 3/31/19 of RSAs or
RSUs.




SECTION 22


Unsecured Creditor


The Plan constitutes a mere promise by the Corporation to make benefit payments
in the future. The Corporation's obligations under the Plan shall be unfunded
and unsecured promises to pay. Any amount payable under the Plan shall be
established and maintained only on the books and records of the Corporation. The
Corporation and its Subsidiaries shall not be obligated under any circumstance
to fund the Corporation's financial obligations under the Plan and no assets or
funds of the Corporation, any Subsidiary, or the Plan shall be removed from the
claims of the Corporation's general or judgment creditors or otherwise made
available until such amounts are actually paid to a Director as provided herein.
Any of them may, in its sole discretion, set aside funds in a trust or other
vehicle, subject to the claims of its creditors, in order to assist it in
meeting its obligations under the Plan, if such arrangement will not cause the
Plan to be considered a funded deferred compensation plan. To the extent that
any Director or Director's Beneficiary or other person acquires a right to
receive payments under the Plan, such right shall be no greater than the right,
and each Director and Director's Beneficiary shall at all times have the status,
of a general unsecured creditor of the Corporation.




SECTION 23


Limitation of Liability


Any grant or award under the Plan shall not give a Director or Director's
Beneficiary any rights except as expressly set forth in the Plan and in any such
grant or award or create (i) any fiduciary or other obligation of the
Corporation or any Subsidiary to take any action or provide to the Director or
Director's


23

--------------------------------------------------------------------------------





Beneficiary any assistance or dedicate or permit the use of any assets of the
Corporation or any Subsidiary in any manner; (ii) any trust, fiduciary or other
duty or obligation of the Corporation or any Subsidiary to engage in any
particular business, continue to engage in any particular business, engage in
any particular business practices or sell any particular product or products; or
(iii) any obligation of the Corporation that shall be greater than the
obligation of the Corporation to any of its general unsecured creditors.




SECTION 24


Dispute Resolution


Since fees are paid and grants or awards are made under the Plan in Western
Pennsylvania, records relating to the Plan and fees, grants or awards thereunder
are located in Western Pennsylvania, and the Plan and fees, grants or awards are
administered in Western Pennsylvania, the Corporation and the Director
participating in the Plan, for themselves and their heirs, representatives,
successors and assigns (collectively, the "Parties") irrevocably submit to the
exclusive and sole jurisdiction and venue of the state courts of Allegheny
County, Pennsylvania and the federal courts of the Western District of
Pennsylvania with respect to any and all disputes arising out of or relating to
the Plan, the subject matter of the Plan or fees, grants or awards under the
Plan, including but not limited to any disputes arising out of or relating to
the interpretation and enforceability of any fees, grants or awards or the terms
and conditions of the Plan. To achieve certainty regarding the appropriate forum
in which to prosecute and defend actions arising out of or relating to the Plan,
and to ensure consistency in application and interpretation of the governing law
under Section 19 of the Plan, the Parties agree that (a) sole and exclusive
appropriate venue for any such action shall be the Pennsylvania courts described
in the immediately preceding sentence, and no other, (b) all claims with respect
to any such action shall be heard and determined exclusively in such
Pennsylvania courts, and no other, (c) such Pennsylvania courts shall have sole
and exclusive jurisdiction over the Parties and over the subject matter of any
dispute relating hereto and (d) the Parties waive any and all objections and
defenses to bringing any such action before such Pennsylvania courts, including
but not limited to those relating to lack of personal jurisdiction, improper
venue or forum non conveniens.




SECTION 25


Non-Uniform Determinations


The Committee's determinations under the Plan (including without limitation its
determinations of the grants and awards under Section 10, the form, amount and
timing of such grants and awards and the terms and provisions of such grants and
awards) need not be uniform and may be made by it selectively among Directors
who receive, or are eligible to receive, grants and awards under the Plan,
whether or not such persons are similarly situated.




SECTION 26


Indemnification


Subject to the requirements of Pennsylvania state law, each individual who is or
shall have been a member of the Board or the Committee, or an officer of the
Corporation to whom authority was delegated in accordance with Section 16, shall
be indemnified and held harmless by the Corporation against and from any


24

--------------------------------------------------------------------------------





loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under this Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Corporation's approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Corporation an opportunity, at its own expense, to handle
and defend the same before he or she undertakes to handle and defend it on
his/her own behalf, unless such loss, cost, liability, or expense is a result of
his/her own willful misconduct or except as expressly provided by statute. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such individuals may be entitled under the
Corporation's Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Corporation may have to indemnify them or hold
them harmless.




SECTION 27


No Representations or Covenants With Respect to Tax Qualification


Although the Corporation may endeavor to (i) qualify the payment of fees or a
grant or award for favorable United States tax treatment or avoid adverse tax
treatment (e.g., under Section 409A of the Code), the Corporation makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment. The Corporation shall be
unconstrained in its corporate activities without regard to any potential
negative tax impact to Directors under the Plan.




SECTION 28


Compliance With Laws


Without limitation, payment of fees or a grant or award under the Plan and any
issuance of shares of Common Stock under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or stock exchanges on which the Corporation is listed as
may be required.




SECTION 29


Effective Date


The effective date and date of adoption of the original Plan was November 14,
2013, the date of adoption of the Plan by the Board, provided that on or prior
to November 13, 2014 such adoption of the Plan by the Board was approved by the
affirmative vote of holders of record of a majority of the shares of voting
stock of the Corporation represented in person or by proxy and entitled to vote
at a duly called and convened meeting of such holders at which a quorum is
present.








25